Title: From Benjamin Franklin to William Strahan, 4 January 1747
From: Franklin, Benjamin
To: Strahan, William


Sir,
Philada. Jany. 4. 1746[,7]
I wrote a Line to you some days since, via New York, enclosing a Bill of £25 Sterling; the second in a Copy by some other Vessel from that Port; the third you have herein, together with a Bill of £60 Sterling, which I hope will be duly honour’d. My Wife wrote to you per Mesnard for 6 Nelson’s Justice, 6 Dyche’s Dictionary, 12 Cole’s English ditto, 6 Female Fables, 6 Croxall’s Ditto, and Mrs. Rowes Works compleat. If not sent before, please to add them to the within Invoice, and send the whole per first Ship; add also Lemery on Foods, and Dr. Moffet on Health. Please to deliver the enclos’d Procuration to Mr. Acworth with the Bill. The Books you sent per Mesnard turn’d out all right and in good Order, except that the Prayer Books had all wrong Psalms the old Version: I do not know if they will ever sell. The Paper should not have been cut at the Edges, being to be bound in Accompt Books. Our Friends Hall and Read continue well. My Wife joins me in best Respects to Mrs. Strahan and your self: She will write per Seymour, as will Mr. Hall. The Life of Du Renty, charg’d at 6s. per Doz. has Price stitch’d Four pence under the Title Page. Is there not some Mistake in the Charge? I am, Sir, Your obliged humble Servant
B Franklin

Your Government sent no Fleet to protect us from the French under D’Anville. But they have been defeated by the Hand of God.

 Addressed: To  Mr Wm Strahan  Printer in Wine Office  Court.  Fleetstreet  London  per Capt. White